Exhibit 10.5

CNET NETWORKS, INC.

FORM OF AMENDMENT OF STOCK OPTION AGREEMENT

THIS AMENDMENT OF STOCK OPTION AGREEMENT (the “Amendment”) is entered into as of
this      day of                     , 2006 (the “Effective Date”), between
                     (“Optionee”) and CNET Networks, Inc., a Delaware
corporation (the “Company”).

RECITALS

WHEREAS, the Optionee has previously been granted certain options to purchase
the Company’s common stock (the “Stock Options”), as set forth on Exhibit A
attached hereto;

WHEREAS, to the extent that the Stock Options were granted with an exercise
price that is less than the fair market value of the Company’s common stock as
of their date of grant the Optionee could be subjected to adverse tax
consequences under Section 409A of the Internal Revenue Code of 1986 (the
“Code”); and

WHEREAS, in an abundance of caution and in order to avoid adverse tax
consequences under Code Section 409A the parties wish to amend each stock option
agreement evidencing a Stock Option (each an “Option Agreement”) pursuant to the
terms and conditions set forth below.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereby
agree as follows effective as of the Effective Date:

1. Exercise Price. Notwithstanding anything in any Option Agreement to the
contrary the per share exercise price of a Stock Option shall be equal to, and
in no event shall at any time be less than, the fair market value of a share of
the Company’s common stock on the date of grant as determined by the Company in
accordance with Code Section 409A and the proposed and final regulations
promulgated by the U.S. Department of the Treasury thereunder.

2. Continuation of Other Terms. Except as set forth herein, all other terms and
conditions of each Option Agreement shall remain in full force and effect.

3. Complete Agreement. This Amendment and the Option Agreement together
constitute the entire agreement between Optionee and the Company with respect to
each Stock Option and they are the complete, final and exclusive embodiment of
their agreement with regard to this subject matter. This Amendment is entered
into without reliance on any promise or representation other than those
expressly contained herein.



--------------------------------------------------------------------------------

4. Further Assurances. The Optionee agrees to promptly take, or cause to be
taken and to do, or cause to be done, acts (including signing all documents,
agreement or instruments) necessary, proper or advisable to consummate and make
effective the transactions contemplated hereby as reasonably requested by the
Company or any affiliate thereof.

5. Applicable Law. This Amendment shall be governed by the law of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

CNET NETWORKS, INC. By:      Name:      Title      OPTIONEE    [Name]